                Case 3:20-cv-02215-WHO Document 33 Filed 07/17/20 Page 1 of 5



 1      Corinne Chandler (Bar No. 111423)
        cchandler@kantorlaw.net
 2      Andrew M. Kantor (Bar No. 303093)
        akantor@kantorlaw.net
 3      Glenn R. Kantor (Bar No. 122643)
        gkantor@kantorlaw.net
 4      KANTOR & KANTOR LLP
        19839 Nordhoff Street
 5      Northridge, CA 91324
        Telephone: (818) 886-2525
 6      Facsimile: (818) 350-6272

 7      Attorneys for Plaintiff
        DEBRA LONG
 8
        Nicole Y. Blohm (Bar No. 1777284)
 9      nblohm@mmhllp.com
        Heather E. Horn (Bar No. 318242)
10      hhorn@mmhllp.com
        MESERVE, MUMPER & HUGHES LLP
11      1000 Wilshire Boulevard, Suite 1860
        Los Angeles, California 90017-2457
12      Telephone: (213) 620-0300
        Facsimile: (213) 625-1930
13
        Attorneys for Defendant
14      LIFE INSURANCE COMPANY OF NORTH AMERICA

15                                    UNITED STATES DISTRICT COURT

16                                   NORTHERN DISTRICT OF CALIFORNIA

17
18 DEBRA LONG,                                       )   Case No. 3:20-cv-02215-WHO
                                                     )
19                      Plaintiff,                   )   STIPULATION TO WITHDRAW
                                                     )   DEFENDANT’S MOTION TO DISMISS;
20                vs.                                )   TO EXTEND THE TIME FOR LINA TO
                                                     )   FILE A RESPONSIVE PLEADING AND
21 LIFE INSURANCE COMPANY OF NORTH                   )   TO STAY CASE PENDING
       AMERICA,                                      )   ADMINISTRATIVE APPEAL AND
22                                                   )   ORDER THEREON
                        Defendant.                   )
23                                                   )   Judge:   Hon. William Orrick

24
                                                         Complaint filed: April 1, 2020
25
26                Plaintiff DEBRA LONG (“Plaintiff”) and Defendant LINA INSURANCE COMPANY OF

27 NORTH AMERICA (“LINA” and/or “Defendant”) (collectively “the Parties”) by and through their
28 undersigned counsel of record hereby respectfully submit this Stipulation to Withdraw Defendant’s



        pg. 1
  LAW OFFICES
     MESERVE,
                Case 3:20-cv-02215-WHO Document 33 Filed 07/17/20 Page 2 of 5



 1 Motion to Dismiss; To Extend the Time For LINA to File a Responsive Pleading; and, To Stay
 2 Case Pending Administrative Appeal.
 3                WHEREAS the Parties agree that this case is governed by the Employee Retirement Income
 4 Security Act of 1974 (“ERISA”), 29 U.S.C. Section 1001, et seq.;
 5        WHEREAS Plaintiff did not submit an appeal within the time deadlines set forth in the Plan;
 6 but attempted thereafter to appeal the denial of her claim;
 7         WHEREAS LINA did not consider Plaintiff’s attempts to appeal;
 8                WHEREAS Defendant filed a Motion to Dismiss Complaint Pursuant to FRCP 12(B)(6) on
 9 June 3, 2020 for failure to exhaust administrative remedies (Dkt. #20);
10         WHEREAS, after obtaining an extension to respond, Plaintiff filed her Opposition to
11 Defendant’s Motion to Dismiss Complaint on July 1, 2020; and,
12                WHEREAS Defendant’s Reply is due by July 17, 2020.; and,
13                WHEREAS LINA has now agreed to consider Plaintiff’s appeal;
14                WHEREAS the parties believe that there is good cause for the Court to stay this matter to
15 allow an administrative appeal to go forward with LINA. If Plaintiff is allowed to submit her
16 administrative appeal, then LINA, as the claims administrator, will be able to render a decision in the
17 first instance, which, if adverse to plaintiff, can be reviewed by this Court. Additionally, if LINA
18 approves Plaintiff’s claim on administrative appeal, then the Court will be relieved from reviewing
19 the administrative record and making a determination as to whether Plaintiff is entitled to benefits
20 under the Plan.
21                For good cause shown, the parties HEREBY STIPULATE, through their respective counsel,
22 to the following:
23         1.     LINA’s Motion to Dismiss Complaint Pursuant to FRCP 12(B)(6) filed on June 3,
24 2020 (Dkt. #20) is hereby withdrawn. The time period for LINA to file a responsive pleading to
25 Plaintiff’s Complaint shall be extended to 14 days after its decision on Plaintiff’s appeal, if necessary;
26
27
28
                                                          2                                          Case No.
                                                                                      3:20-cv-02215-WHO
                                                                      STIPULATION TO STAY CASE PENDING
       174414                                                                   ADMINISTRATIVE APPEAL
  LAW OFFICES
     MESERVE,
                Case 3:20-cv-02215-WHO Document 33 Filed 07/17/20 Page 3 of 5



 1                2.    This matter be stayed to allow Plaintiff an opportunity to submit an appeal of the

 2 denial of her claim for long term disability benefits and for LINA to conduct its Administrative
 3 Appeal review and render a decision;
 4                3.    Plaintiff will have forty five (45) days to submit her Administrative Appeal to LINA;

 5                4.    The parties agree to reasonably cooperate with one another during the administrative

 6 appeal proceedings;
 7                5.    LINA’s review of Plaintiff’s appeal will begin upon Plaintiff’s notification that LINA

 8 has received all documents that Plaintiff intends to submit;
 9                6.    LINA will render its decision in accordance with the ERISA regulations in effect on

10 September 25, 2017 (Plaintiff’s claimed date of disability): 45 days with a right to exercise an
11 additional 45 days if necessary, excluding periods of tolling, if applicable, unless otherwise stipulated
12 to by the parties in writing.
13                7.    All new information received, generated, or considered during LINA’s

14 Administrative Appeal review will be included in and form a part of the Administrative Record.
15                8.    Once LINA renders a decision on Plaintiff’s Administrative Appeal, the Parties,

16 through their respective counsel, will notify the Court as to the result, and seek relief appropriately
17 thereafter;
18                9.    The Parties will provide the Court with a status on or before December 17, 2020, if

19 LINA has not yet rendered a decision on Plaintiff’s Administrative Appeal.
20                10.   Plaintiff intends to make a motion for an award of attorneys’ fees. However, the

21 parties have agreed to attempt to negotiate a compromise of said claim. It is hereby agreed that if
22 said negotiations are unsuccessful, Plaintiff may make her motion upon thirty (30) days written notice
23 to Defendant and that the court will retain jurisdiction for that purpose. Defendant reserves all rights
24 to oppose said Motion.
25                IT IS SO STIPULATED.

26
27
28
                                                          3                                           Case No.
                                                                                        3:20-cv-02215-WHO
                                                                       STIPULATION TO STAY CASE PENDING
       174414                                                                    ADMINISTRATIVE APPEAL
  LAW OFFICES
     MESERVE,
                Case 3:20-cv-02215-WHO Document 33 Filed 07/17/20 Page 4 of 5



 1 Dated: July 16, 2020                              KANTOR & KANTOR LLP
                                                     Corinne Chandler
 2                                                   Andrew M. Kantor
                                                     Glenn R. Kantor
 3
 4
                                                     By:      /s/ Corinne Chandler
 5                                                         Corinne Chandler
                                                           Attorneys for Plaintiff
 6                                                         DEBRA LONG

 7
       Dated: July 16, 2020                          MESERVE, MUMPER & HUGHES LLP
 8                                                   Nicole Y. Blohm
                                                     Heather E. Horn
 9
10
                                                     By:      /s/ Nicole Y. Blohm
11                                                         Nicole Y. Blohm
                                                           Attorneys for Defendant
12                                                         LIFE INSURANCE COMPANY OF
                                                           NORTH AMERICA
13
14
15
16
17
18
19
                                                     ORDER
20
       IT IS HEREBY ORDERED as follows:
21
                  LINA’s Motion to Dismiss Plaintiff’s Complaint (Dkt. #20) is hereby withdrawn;
22
                  The time period for LINA to file a responsive pleading to Plaintiff’s Complaint will be
23
       extended to 14 days after its decision on Plaintiff’s Administrative Appeal, if necessary;
24
                  This matter is stayed pending the submission by Plaintiff and review by LINA of an
25
       Administrative Appeal of the denial of Plaintiff’s long- term disability benefits claim;
26
                  The Parties shall file a Joint Status Report advising the Court of the status of the
27
       Administrative Appeal on or before December 17, 2020;
28
                                                           4                                        Case No.
                                                                                       3:20-cv-02215-WHO
                                                                      STIPULATION TO STAY CASE PENDING
       174414                                                                   ADMINISTRATIVE APPEAL
  LAW OFFICES
     MESERVE,
                Case 3:20-cv-02215-WHO Document 33 Filed 07/17/20 Page 5 of 5



 1                A Case Management Conference is set for January 26, 2021 at 2:00 p.m.; and

 2                Plaintiff is permitted to file a Motion for an award of attorneys’ fees upon thirty (30) days

 3 written notice to Defendant and the court will retain jurisdiction for that purpose. Defendant is
 4 permitted to oppose said Motion.
 5                IT IS SO ORDERED.

 6
       Dated: July 17 2020
 7                                                          The Honorable William H. Orrick
                                                            United States District Court Judge
 8
 9
                                 Filer’s Attestation-Local Rule 131(e)
10
                  The filing attorney attests that she has obtained concurrence regarding the filing of this
11
       document and its content from the signatories to this document.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             5                                           Case No.
                                                                                           3:20-cv-02215-WHO
                                                                          STIPULATION TO STAY CASE PENDING
       174414                                                                       ADMINISTRATIVE APPEAL
  LAW OFFICES
     MESERVE,
